United States Court of Appeals
                     For the First Circuit

No. 15-2337

                        LAWRENCE MILLER,

                      Plaintiff, Appellant,

                               v.

  TOWN OF WENHAM, Commonwealth of Massachusetts; JEREMY COFFEY,
 Member of the Zoning Board of Appeals - Town of Wenham; ANTHONY
   M. FEEHERRY, Member of the Zoning Board of Appeals - Town of
 Wenham; SHAUN HUTCHINSON, Member of the Zoning Board of Appeals
                   - Town of Wenham; 110, INC.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                  Thompson, Selya, and Kayatta,
                         Circuit Judges.


     Benjamin B. Tymann, with whom Tymann LLC - Law & Compliance
was on brief, for appellant.
     Joseph A. Padolsky, with whom Douglas I. Louison and Louison,
Costello, Condon & Pfaff, LLP were on brief, for appellees Town of
Wenham, Jeremy Coffey, Anthony M. Feeherry, and Shaun Hutchinson.


                         August 10, 2016
          KAYATTA,     Circuit   Judge.    Plaintiff   Lawrence    Miller

challenges under both state and federal law the manner in which

the Town of Wenham, Massachusetts (the "Town") has chosen not to

prohibit a company named 110, Inc. from operating a substance abuse

treatment facility on land that abuts Miller's residence.           After

Miller filed this lawsuit in Massachusetts Superior Court, the

defendants removed it to federal court, and then moved to dismiss

Miller's complaint under Federal Rule of Civil Procedure 12(b)(6).

The district court determined that the complaint failed to state

a claim under 42 U.S.C. § 1983 for the deprivation of property

without due process.    The court also dismissed one state law claim

as moot, and remanded a remaining state law claim to state court.

For the following reasons, we affirm the dismissal of the federal

claim, vacate the determination that one state law claim is moot,

and otherwise affirm the remand of the remaining state law claim

to state court.

                            I.    Background

          Because this appeal is from a decision granting a motion

to dismiss, we take as true the well-pleaded allegations as they

appear in the complaint.         Guerra-Delgado v. Popular, Inc., 774
F.3d 776, 780 (1st Cir. 2014).

          Miller resides at 66 Topsfield Road in the Town of

Wenham.   His property abuts property used by 110, Inc.           On that

abutting property sits a single-family home with a carriage house.


                                   - 2 -
Both    properties      are   located     within      the   Town's    Residential

District.     According to Miller, under the Town's zoning by-laws,

commercial facilities, multi-family housing, and lodging houses

are    not   allowed,   either    by    right    or   special     permit,   in   the

Residential District.

             In the fall of 2013, 110, Inc. approached the Town

Administrator and the Town Planner about opening a substance abuse

treatment facility on the abutting property.                     110, Inc. argued

that it did not need to secure a special permit, variance, or any

other discretionary approval from the Town to operate such a

facility on the abutting property.              Rather, it contended that its

proposed use of the abutting property would be by right under the

so-called Dover Amendment, Mass. Gen. Laws ch. 40A, § 3, ¶ 2, which

provides      preferential       zoning    treatment        to    religious      and

educational uses of land.           110, Inc. claimed that its proposed

land use fell under the educational category and that it was,

therefore, exempt from any Town board permitting process.

             On November 17, 2013, the Town's lawyer informed the

Town Administrator that he had accepted 110, Inc.'s assertion that

the Dover Amendment applied to 110, Inc.'s proposed land use. Soon

thereafter, a Town official informed 110, Inc. that it could open

for business.      The Town officials reached this decision without

holding a public hearing and without informing Miller or any other

Town resident.


                                       - 3 -
          At the end of April 2014, Miller observed that 110, Inc.

was operating a substance abuse treatment facility named Cross

Keys Retreat next door to his residence.       Miller promptly filed

with the Town's Building Inspector (who was also the Town's Zoning

Enforcement Officer) a Request for Zoning Enforcement pursuant to

Mass. Gen. Laws. ch. 40A, § 7, ¶ 1.     Miller's request stated that

the treatment facility was operating as a commercial operation

that housed up to fourteen people at a time, and was therefore not

compliant with the Town's zoning by-laws that restricted such land

use in the Residential District.        Miller supported his request

with legal memoranda and other documentation arguing that the

facility was not covered under the Dover Amendment and, even if it

were, that it was still subject to reasonable restrictions that

could be imposed by the Town after a public hearing.      At bottom,

Miller argued that the Town's unilateral, non-public approval of

110, Inc.'s use was unlawful.

          On June 5, 2014, the Building Inspector held a public

meeting to give interested parties an opportunity to be heard on

the question of whether 110, Inc.'s operation was protected under

the Dover Amendment.   On July 2, 2014, after considering the oral

statements and written submissions made by counsel for 110, Inc.,

Miller, and members of the public, the Building Inspector granted

Miller's request to enforce the zoning ordinance against 110, Inc.,

finding that the facility was not an "educational use" under the


                                - 4 -
Dover Amendment or otherwise permitted by that statute or the

Town's zoning by-laws.        The Building Inspector therefore ordered

the facility to cease operations, but stayed the order to allow

110, Inc. to appeal the decision to the Town's Zoning Board of

Appeals ("ZBA").

            110, Inc. responded by first filing a complaint in the

U.S. District Court for the District of Massachusetts.                  In its

complaint,    110,    Inc.   alleged   that     the   Town,   in   addition    to

violating the Dover Amendment, had illegally discriminated against

the    facility's    residents   under    the   Federal   Fair     Housing    Act

("FHA"), 42 U.S.C. § 3601 et seq.; the Americans with Disabilities

Act ("ADA"), id. § 12101 et seq.; and Chapter 40A, section 3, of

the Massachusetts General Laws.          Compl. at 6-8, 110, Inc. v. Town

of Wenham, No. 14-cv-13013 (D. Mass. July 16, 2014), ECF No. 1.

In addition to seeking compensatory, declaratory, and punitive

damages and relief, 110, Inc. also filed an "emergency motion"

seeking an injunction barring the Town from interfering with 110,

Inc.'s operation of the facility and enjoining the Town from

requiring it to appeal the Building Inspector's decision to the

ZBA.     Motion for Emergency Injunctive Relief at 2, 110, Inc. v.

Town of Wenham, No. 14-cv-13013 (D. Mass. July 16, 2014), ECF

No. 3.

            On July 29, 2014, the district court held a hearing in

110, Inc.'s case against the Town on the emergency motion and


                                   - 5 -
decided to hold an expedited trial on the merits of 110, Inc.'s

claims, which it set for September 3, 2014.             A few days later, on

August   1,    2014,     110,   Inc.   appealed   the   Building   Inspector's

decision      to   the   ZBA.     After   holding   a   public     hearing   and

considering        numerous     written   submissions,     the     ZBA   denied

110, Inc.'s appeal on September 3, 2014, agreeing with the Building

Inspector that 110, Inc.'s use of the facility did not qualify as

an "educational use" under the Dover Amendment.

              At the request of the parties in 110, Inc.'s case against

the Town, the court continued the September 3 trial date to the

end of September. During this time, the Town and 110, Inc. entered

into settlement discussions.           On September 5, 110, Inc.'s counsel

submitted a written request to both the Town Administrator and

Building Inspector requesting a "reasonable accommodation" under

the ADA and FHA.         This request set no limitations on 110, Inc.'s

proposed use of the property as a substance abuse treatment

facility, except that it capped at fourteen the number of clients

for whom 110, Inc. could provide services at any one time.

              A few days later, on September 9, counsel for an investor

in 110, Inc., who held title to the parcel on which the company

operated, sent a demand letter to the Town Administrator, Town

Counsel, and Special Town Counsel, claiming that the decisions by

the Building Inspector and the ZBA had caused him financial loss

and threatening to bring a separate lawsuit against the Town if it


                                       - 6 -
did   not    allow   the   facility   to   continue    its   operations.   On

September 11, the Town relented, and the Building Inspector signed

110, Inc.'s "reasonable accommodation" request.              This act, Miller

alleges, was done on the advice of the Town's lawyers for the

purpose of resolving the ongoing federal litigation brought by

110, Inc. and to avoid the further litigation that had been

threatened by the owner of the abutting property.                 Neither the

Town's receipt of 110, Inc.'s "reasonable accommodation" request

nor the Building Inspector's decision to sign it were disclosed at

the time to Miller or any member of the public.

              Soon thereafter, on September 26, the Town and 110, Inc.

entered into a Settlement Agreement resolving 110, Inc.'s lawsuit

against the Town.          The terms of the Agreement included (1) a

$125,000 payment from the Town to 110, Inc., (2) an agreement that

by virtue of a "reasonable accommodation" 110, Inc. could continue

operating the facility in accordance with the limitations set forth

in its September 5 request for a "reasonable accommodation,"

(3) an agreement that the abutting property "is exempt from any

zoning      restrictions   that   would    interfere    with"   the   services

provided by the facility, (4) a promise from the Town that it would

not "obstruct or impede in any way" the facility's operations, and

(5) the withdrawal of the Building Inspector's Dover Amendment

decision and an agreement that 110, Inc. could pursue Dover

Amendment approval in the future.             In the Agreement, the parties


                                      - 7 -
also agreed that 110, Inc. would withdraw its appeal of the

Building Inspector's Dover Amendment order and that the matter

before the ZBA "is hereby dismissed." At this time, neither Miller

nor any member of the public was informed of the Settlement

Agreement, but they did learn that the Building Inspector had

recently acceded to 110, Inc.'s position that the ADA and FHA

called for accommodating 110, Inc.'s use under the zoning laws.

              On October 10, Miller and another neighbor filed their

own appeal to the ZBA, challenging the new position of the Building

Inspector that 110, Inc.'s unrestricted use of the property was

allowed      as    a    reasonable      accommodation      under    the   FHA.     On

October 20, unaware of the provision in the Settlement Agreement

that the Building Inspector's July 2 Dover Amendment decision be

withdrawn and 110, Inc.'s appeal of that decision to the ZBA be

dismissed,        the   ZBA    filed    its    written   decision     affirming   the

Building Inspector's decision to reject 110, Inc.'s claim of use

by right under the Dover Amendment.

              Just      over   two     weeks   later,    Miller    learned   of   the

existence of the Settlement Agreement after his counsel reviewed

public records that the Town produced on November 6, 2014.                        In

those records, the Town also disclosed a memo sent by the Building

Inspector on October 23, 2014, to 110, Inc., Town Counsel, and a

ZBA member, in which the Building Inspector stated that the Town's

Board   of    Selectmen        had   ratified     the    Settlement   Agreement   on


                                          - 8 -
October 7, 2014. This ratification had not been publicly disclosed

prior to November 6.

               After holding several days of hearings and considering

written    submissions       on    Miller's     challenge    to   the     Building

Inspector's acquiescence to 110, Inc.'s position under the FHA,

and after learning of the Settlement Agreement, the ZBA ultimately

upheld     the     Building       Inspector's     grant     of    a     reasonable

accommodation to 110, Inc., albeit with certain limitations and

requirements on the facility's operation.              These limitations and

requirements concerned aspects of the facility's operation such as

the facility's admission criteria, security measures, hours of

outdoor operations, screening and fencing plan, noise reduction

plan,    signage    and     parking,   outdoor     lighting,      and    liability

insurance.

               Miller then filed in state court the complaint that is

the subject of this appeal.          In his complaint, Miller alleged four

causes of action, including a federal procedural due process claim

(Count II) and a claim for a declaratory judgment to annul the

land     use    approvals     contained    in    the   Settlement        Agreement

(Count IV).      After the Town removed the case to federal court, the

district court granted its motion to dismiss Miller's federal

procedural due process claim and his state law declaratory judgment

claim, and remanded to state court the remaining state law claim

challenging the ZBA's decision under Mass. Gen. Laws ch. 40A, § 17


                                       - 9 -
(Count I).1        The district court found that the procedural due

process claim was not cognizable and that the declaratory judgment

claim had been rendered moot by the June 2, 2015, decision of the

ZBA.       We now consider Miller's appeal from the dismissal of these

two claims.

                               II.    Analysis

               We review de novo a district court's dismissal of claims

under Federal Rule of Civil Procedure 12(b)(6).        Cardigan Mountain

Sch. v. N.H. Ins. Co., 787 F.3d 82, 84 (1st Cir. 2015).         In doing

so, "we accept as true all well-pled facts alleged in the complaint

and draw all reasonable inferences in [the plaintiff's] favor."

Evergreen Partnering Grp., Inc. v. Pactiv Corp., 720 F.3d 33, 36

(1st Cir. 2013).       To survive a Rule 12(b)(6) motion to dismiss,

the complaint must contain "enough facts to state a claim to relief

that is plausible on its face."          Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007).

A.     Procedural Due Process

               Miller brings his sole federal claim by way of 42 U.S.C.

§ 1983.       To succeed, he must show:       (1) that the complained-of

conduct was committed under the color of state law, and (2) that

such conduct violated his constitutional or federal statutory


       1
       Prior to the district court's order on the Town's motion to
dismiss, Miller had voluntarily dismissed Count III of the
complaint alleging a violation of due process under Article X of
the Massachusetts Declaration of Rights.


                                     - 10 -
rights.    Chongris v. Bd. of Appeals, 811 F.2d 36, 40 (1st Cir.

1987).    In an effort to make such a showing, he alleges that in

making three decisions under color of state law, the Town violated

his   rights   under   the   Due   Process   Clause   of   the   Fourteenth

Amendment, which provides that no "State [shall] deprive any person

of life, liberty, or property, without due process of law."           U.S.

Const. amend. XIV, § 1.       Those decisions were, in chronological

order:    (1) the decision by several Town officials in November

2013 that 110, Inc.'s proposed use of the abutting property was an

educational use under the Dover Amendment, and therefore lawful

under the zoning ordinance; (2) the decision by the Building

Inspector in September 2014 to accede to 110, Inc.'s claim that

federal law required the Town to accommodate 110, Inc.'s desire to

operate as intended; and (3) the decision by the Town to enter

into the Settlement Agreement with 110, Inc., pursuant to which

the Town agreed, in relevant substance, to recognize the lawfulness

of 110, Inc.'s use of the property as a reasonable accommodation

under federal law, and to make no effort to obstruct or impede

110, Inc.'s operation of the facility on the property.

           The Town does not argue that any of those decisions were

anything other than state action.       It does, however, contend that

none of those decisions violated Miller's constitutional right to

procedural due process.




                                   - 11 -
          To plead that the state violated his constitutional

right to procedural due process, Miller "must allege facts which,

if true, establish that [he] (1) had a property interest of

constitutional magnitude and (2) was deprived of that property

interest without due process of law."              Clukey v. Town of Camden,

717 F.3d 52, 54–55 (1st Cir. 2013).           Our inquiry, then, consists

of   examining     whether   and     in   what       manner     Miller    had     a

constitutionally    protected      property       interest     relevant   to    his

claim, whether and to what extent the Town deprived him of that

interest, and whether the procedures provided him were sufficient.

          "Property    interests     .    .   .    are   not    created   by    the

Constitution[,] [but] rather . . . are created and their dimensions

are defined by existing rules or understandings that stem from an

independent source such as state law--rules or understandings that

secure certain benefits and that support claims of entitlement to

those benefits."    Bd. of Regents of State Colls. v. Roth, 408 U.S.
564, 577 (1972).    So, we must look at applicable Massachusetts law

to determine whether and to what extent "an entitlement grounded

in state law exists, recognizing that 'the types of interests

protected as property are varied and, as often as not, intangible,

relating to the whole domain of social and economic fact.'"

Clukey, 717 F.3d at 55 (quoting Logan v. Zimmerman Brush Co., 455
U.S. 422, 430 (1982)).




                                   - 12 -
            Massachusetts law allows municipalities to establish

zoning ordinances.       Mass. Gen. Laws ch. 40A, § 5, ¶ 1.       The aim of

such ordinances "is to stabilize property uses in the specified

districts    .   .   .   and   not   to   permit   changes,   exceptions   or

relaxations except after such full notice as shall enable all those

interested to know what is projected and to have opportunity to

protest."     Moore v. Cataldo, 249 N.E.2d 578, 580 (Mass. 1969)

(quoting Kane v. Bd. of Appeals of Medford, 173 N.E. 1, 3 (Mass.

1930)).     The Town, in turn, has adopted a Zoning By-Law, which

requires that "the use of all premises in the Town[] shall be in

conformity with the provisions of the Zoning By-Law" and provides

that "[n]o building, structure, or land shall be used for any

purpose or in any manner other than is expressly permitted within

the district in which such building, structure or land is located."

Wenham, Mass. Zoning By-Law ("By-Law") § 1.4 (2014).

            Massachusetts law also addresses the enforcement of

zoning regulations.       In the first instance, it charges an "officer

or board" in each municipality (such as the Town's Building

Inspector) "with the enforcement of the zoning ordinance or by-

law."     Mass. Gen. Laws ch. 40A, § 7, ¶ 1.         Section 7 anticipates

precisely what we have here:              the failure of an officer (the

Building Inspector) on his or her own initiative to enforce the

law as a person (Miller) wishes it to be enforced.               In such an

instance, § 7 provides that a person may "request[] in writing"


                                     - 13 -
that the officer enforce the law against another person.               Id.   If

the officer fails to act on the request, he must notify the

requesting party of the decision and "the reasons therefor," id.,

and   the   requesting    party,    if   "aggrieved,"      may   "appeal   [that

decision] to the permit granting authority as the zoning ordinance

or by-law may provide," id. § 8.

            Massachusetts     law   also    allows   the    "permit   granting

authority" in each municipality to grant variances from applicable

zoning laws, subject to certain conditions.                  Id. § 10.        In

addition, municipalities shall, in their zoning ordinances or

by-laws, designate specific types of uses that shall only be

permitted in certain districts upon the issuance of so-called

"special permits."       Id. § 9, ¶ 1.     The "permit granting authority"

is charged with issuing such permits after providing notice and a

hearing to members of the public.          Id. §§ 9, 11.    Persons aggrieved

by a decision of the "permit granting authority" may appeal to the

land or superior court.       Id. § 17.

            Finally, local zoning ordinances and by-laws must be

construed in accordance with and subject to certain statewide laws,

see id. § 5, ¶ 1, and, under the Supremacy Clause of the United

States Constitution, federal law, U.S. Const., art. VI, cl. 2.

Relevant here are the Dover Amendment, providing, in part, that

local zoning ordinances or by-laws shall not prevent uses of land

for religious or educational purposes when the land is owned by


                                    - 14 -
certain entities, Mass. Gen. Laws ch. 40A, § 3, ¶ 2, and the

provisions     of     the    FHA     and     ADA,   requiring   the    reasonable

accommodation of certain uses of land by or for disabled persons.

See 42 U.S.C. §§ 3601 et seq., §§ 12101 et seq.

             Having thus summarized the applicable law, we ask next

whether and to what extent that law creates an entitlement that

qualifies as a constitutionally protected interest.                   See Clukey,
717 F.3d at 55.        Oddly, Miller's briefs on appeal do not clearly

identify precisely the property interest of which he claims to

have been deprived.         He makes passing reference to the "interest"

of "abutters" and to "abutter property interests."                 He also cites

to a federal district court case in which the property interest,

under the applicable local and state law, was identified as "a

property right in the protection of his own property against

incompatible        uses    of     adjacent    property    which   devalue      his

property."     Everett v. City of Tallahassee, 840 F. Supp. 1528,

1539 (N.D. Fla. 1992).           Certainly, though, such a description is

overstated.    Property uses can easily change in many manners, even

from one use by right to another, with adverse effects on the value

of   adjoining      properties.         No    one   can   reasonably    claim   an

entitlement to be immune to all such changes.

             We could perhaps read Miller as raising a more nuanced

claim:   that Massachusetts law creates a property interest in

securing enforcement of the zoning laws against currently unlawful


                                       - 15 -
uses of property that harm him, and that the Town's decision to

allow such uses by 110, Inc. deprived him of that interest without

prior notice or an opportunity to be heard.    But even if we did so

construe Miller's claim, and even if we also assumed, without

deciding, that such an interest is a constitutionally protected

property interest, we would still find no due process violation.

The Town never deprived Miller of any right to obtain enforcement

of the zoning laws against 110, Inc.    It did eventually decide not

to take enforcement action itself in light of its view that

110, Inc.'s use was lawful.   Miller himself, however, retained the

ability to seek such enforcement on his own under the above-

described remedial scheme provided by Massachusetts law.     Miller

was therefore not deprived of the right to have the zoning laws

enforced against 110, Inc.    He was deprived only of the ability to

enlist the support of Town administrative officials in this effort.

For three principal reasons, we find such a deprivation not to be

the type of action that requires prior notice.

          First, the language of the relevant statute--Mass. Gen.

Laws ch. 40A, § 7, ¶ 1--only grants Miller the right to "request[]"

that the Building Inspector take a particular position regarding

the proposed or actual use of property.   Granting Miller the right

to make such a "request[]" implies that Miller has no right to

demand or expect that the Building Inspector himself will take the

enforcement action desired.    See Town of Castle Rock v. Gonzales,


                               - 16 -
545 U.S. 748, 765–66 (2005) (statutory grant of right to request

enforcement of restraining order cuts against contention that

beneficiary of the order has a protected property interest in

prosecutor initiating enforcement action).

           Second, under Massachusetts law, town officials, at

least those who do not sit on the "permit granting authority,"

have no power to grant any "special permit" to allow use of a

structure that would otherwise violate the zoning ordinances or

by-laws.   See Mass. Gen. Laws ch. 40A, § 9.     Rather, in this

circumstance the Building Inspector's enforcement decision is

limited to determining whether a proposed or actual use is allowed

under the law.    That decision, in turn, is reviewable by the

"permit granting authority," id. § 8, which, in the Town and with

respect to the claims in this case, is the ZBA, By-Law §§ 4.1,

4.2.3, 13.2.2 (conferring authority on the ZBA to grant "special

permits" for non-exempt educational uses of land).      The ZBA's

decisions may then be reviewed by the state courts.     See Mass.

Gen. Laws ch. 40A, § 17.   Thus, Miller had the right under this

procedure to request enforcement by the Building Inspector, to

state fully his position to the Building Inspector, to receive a

written explanation of the reasons for the denial of that request,

and to participate as a party in the administrative and judicial

reviews of the ultimate question:     Is 110, Inc.'s use of the

abutting property lawful in the absence of a special permit?


                             - 17 -
           Third,   it   would   be   impractical   to   treat      the   non-

enforcement decisions of the Building Inspector as the type of

decisions that must be preceded by notice and an opportunity to be

heard.   Quite literally, Wenham's Building Inspector daily makes

hundreds of decisions--by default--not to assert that current uses

of properties are unlawful.        It is unrealistic to deem each of

those decisions not to pursue enforcement action to be a potential

deprivation of a property interest for which prior notice need be

given.   See Hudson v. Palmer, 468 U.S. 517, 531-32 (1984); Parratt

v. Taylor, 451 U.S. 527, 539 (1981).

           In sum, the property interest here, assuming one exists,

is in having the ordinance or by-law enforced, not in having the

Building Inspector pursue enforcement.          Cf. Town of Castle Rock,
545 U.S. at 766.     And no one deprived Miller of that interest

without notice and an opportunity to be heard.

           But,   says   Miller,    Town    officials   and   the   Building

Inspector did more than decide not to seek enforcement.              Rather,

he argues, by "granting" 110, Inc. a reasonable accommodation,

they effectively gave 110, Inc. a special permit to do what it

wants.   The law is quite clear, though, that "special permits" can

only be granted by the "permit granting authority," which in this

case was the ZBA.    Miller makes no claim that the actions of Town

officials or the Building Inspector could bind the ZBA.              Indeed,

the ZBA's decision, while ultimately allowing 110, Inc.'s use of


                                   - 18 -
the abutting property as a substance abuse treatment facility,

imposed restrictions on such usage contrary to the terms of the

Settlement Agreement.

             Miller also argues that, by refusing to enforce the

zoning     ordinances    and   by-laws,    and   purportedly   granting   what

Miller claims to be an invalid special permit, the Building

Inspector shifted the burden of proof in the proceeding before the

ZBA.       For example, had the Building Inspector insisted that

110, Inc.'s use was unlawful unless it obtained a special permit

from the ZBA, 110, Inc. would have had the burden to persuade all

three members of the ZBA to grant it the permit.               See Mass. Gen.

Laws ch. 40A, § 9, ¶ 12.          But, as a consequence of the Building

Inspector's decision not to require 110, Inc. to obtain a special

permit, Miller had to carry the burden of convincing a unanimous

ZBA to reverse the Building Inspector's non-enforcement decision.

Id. § 15, ¶ 4.2

             We   will   assume    (without      deciding)   that    Miller   is

correct;     i.e.,   that      under    Massachusetts    law   the     Building

Inspector's decision in favor of 110, Inc. meant that Miller had

to persuade three rather than one ZBA member in order to prevail.

So, in theory, the "interest" that Miller lost was a procedural



       2
       Indeed, this very argument highlights the fact that the ZBA,
not the Building Inspector, was the final arbiter as to the
lawfulness of 110, Inc.'s use of the property.


                                       - 19 -
one that would have given him the potential advantage inherent in

defending against rather than challenging a zoning decision.          But

the shifting allocation of such a procedural advantage under state

law, while still leaving Miller with notice and a meaningful right

to be heard by the permit granting authority, does not constitute

a deprivation of a substantive interest protected by the Fourteenth

Amendment.        See Olim v. Wakinekona, 461 U.S. 238, 250 (1983)

(explaining that "[p]rocess is not an end in itself[,]" but that

"[i]ts constitutional purpose is to protect a substantive interest

to which the individual has a legitimate claim of entitlement");

Town of Castle Rock, 545 U.S. at 771 (Souter, J. concurring) ("[A]

[s]tate [does not] create a property right merely by ordaining

beneficial procedure unconnected to some articulable substantive

guarantee.").

             In    sum,   Miller   has   not   been   deprived   of   any

constitutionally protected property interest without due process

of law.   He retained his right to initiate, receive notice of, and

participate in a ZBA proceeding challenging 110, Inc.'s use of its

property.     While he lost the advantage of having the Building

Inspector on his side, which may have shifted a greater burden of

persuasion to him, we find that he had no property interest in

having such an advantage. To rule otherwise would be to federalize

all sorts of discretionary calls made by municipal officials even

when applicable law does not render these calls binding or final.


                                   - 20 -
B.   Declaratory Judgment Count

            The    second    claim    Miller   presses   on    appeal   is    his

declaratory       judgment   count,    which    seeks    to    invalidate    the

September 26, 2014 Settlement Agreement between the Town and

110, Inc.     Finding that this claim had been rendered moot by the

June 2, 2015 decision of the ZBA, the district court dismissed it

without any further discussion.            Miller contests this ruling,

arguing   that     the   Settlement    Agreement   and   ZBA    decision     have

independent force and contain terms that are not coextensive.                The

Town, while making a conclusory argument that the district court's

mootness finding was correct, principally relies on its contention

that Miller has failed to demonstrate standing under Mass. Gen.

Laws ch. 40A, § 17, to bring this claim.

            As explained above, the complaint in this case was

originally filed in state court and was removed by the Town solely

on the basis of Miller's federal procedural due process claim under

§ 1983.     Because we now affirm the district court's dismissal of

that claim, we are left, as the district court was, with a

complaint alleging two state-law claims. The first state law claim

(Count I) was brought under Mass. Gen. Laws ch. 40A, § 17 to

challenge the ZBA's "reasonable accommodation" decision.                     The

second state law claim (Count IV) is the declaratory judgment count

at issue.




                                      - 21 -
             On the basis of Miller's federal claim, the district

court possessed "supplemental jurisdiction" over the remaining

related state law claims.       See 28 U.S.C. § 1367(a).        When the court

dismissed the only federal claim in the case, however, it was then

required to "reassess its jurisdiction" by "engaging in a pragmatic

and case-specific evaluation of a variety of considerations that

may bear on [whether it should retain jurisdiction or remand the

case back to state court]."           Camelio v. Am. Fed'n, 137 F.3d 666,

672   (1st    Cir.    1998);   see    28   U.S.C.    §    1367(c)(3).      These

considerations       include   "the    interests     of   fairness,     judicial

economy, convenience, and comity."             Camelio, 137 F.3d at 672.     We

have said that when a federal claim upon which supplemental

jurisdiction is based is dismissed early on in the litigation,

"the balance of competing factors ordinarily will weigh strongly

in favor of declining jurisdiction over [the remaining state law

claims]."     Id.    This balance promotes comity by avoiding needless

federal decisions of state law while at the same time promoting

fairness "by procuring for [the parties] a surer-footed reading of

applicable law."       United Mine Workers of Am. v. Gibbs, 383 U.S.
715, 726 (1966).

             The correctness of the district court's decision finding

Count IV moot is, in our view, a question that may depend on

whether and to what degree the ZBA's decision nullified the

Settlement Agreement entered into by other Town officials and


                                      - 22 -
ratified by the Town's Board of Selectmen.                  These are questions of

state   law    with        which   the    state    courts    are     more       familiar.

Furthermore,        because    the   district      court    correctly       decided   to

remand Miller's zoning challenge, little is saved by having the

district court decide the mootness issue under state law.                             See

Camelio, 137 F.3d at 672 (stating that "it does not appear that

the district court's disposition of some but not all of the state

law claims will materially shorten the time . . . to resolve the

parties' dispute as the remanded claims concern the same nucleus

of operative fact as the dismissed claims").                       And, if not moot,

Miller's claim for declaratory relief may also depend upon whether

he has adequately pled standing under Massachusetts General Law

Chapter 40A, as interpreted by the Massachusetts state courts.

              All in all, we find no basis for deviating from the

ordinary   course       of    remanding     Miller's       state    law    declaratory

judgment count.        See id.; Desjardins v. Willard, 777 F.3d 43, 46

(1st Cir. 2015).

                                   III.   Conclusion

              For    the     foregoing     reasons,    we    affirm       the    district

court's dismissal of the procedural due process claim but vacate

its dismissal of the declaratory judgment claim.                       We direct the

district court to remand what remains of this case to state court.

Each party shall bear its own costs.

              So ordered.


                                          - 23 -